USDC IN/ND case 3:21-cv-00152-RLM-MGG document 8 filed 03/23/21 page 1 of 6


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

 CORVETTE MCCAMPBELL,

              Plaintiff,

                      v.                       CAUSE NO. 3:21-CV-152-RLM-MGG

 MIAMI CORRECTIONAL FACILITY,
 et al.,

              Defendants.

                                OPINION AND ORDER

      Corvette McCampbell, a prisoner proceeding without a lawyer, filed an

amended complaint under 42 U.S.C. § 1983. (ECF 7.) The court must review the

merits of a prisoner complaint and dismiss it if the action is frivolous or malicious,

fails to state a claim upon which relief may be granted, or seeks monetary relief

against a defendant who is immune from such relief. 28 U.S.C. § 1915A. A filing by

an unrepresented party “is to be liberally construed, and a pro se complaint, however

inartfully pleaded, must be held to less stringent standards than formal pleadings

drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation marks and

citations omitted).

      Mr. McCampbell alleges that beginning in July 2017, when he was

incarcerated at Miami Correctional Facility,1 he began to experience blurred vision,

double vision, and headaches. He was seen several times by Kim Myers, a nurse

practitioner at MCF. His symptoms became progressively worse, and he began to




      1 The complaint reflects that he is no longer at the Miami Correctional Facility
and is now incarcerated at Plainfield Correctional Facility.
USDC IN/ND case 3:21-cv-00152-RLM-MGG document 8 filed 03/23/21 page 2 of 6


experience a swollen eyelid, drooping on the right side of his face, watering eyes, and

other concerning symptoms. Nurse Practitioner Myers treated him with steroids, but

they would only alleviate his symptoms for a short time. She later diagnosed him

with Bell Palsy, a disease affecting the facial nerve. He underwent an x-ray of his

facial bones, which was normal. His medical providers didn’t recommend an MRI

until more than a year and half later. He finally underwent an MRI at an outside

facility, and in May 2019, outside providers determined that he had a large “orbital

mass” behind his right eye. Mr. McCampbell alleges that as a result of the delay in

proper diagnosis and treatment, he completely lost his vision in his right and eye and

has only minimal sight in his left eye. The lack of a proper diagnosis also caused him

“extreme pain and suffering.” Based on these events, he sues Nurse Practitioner

Myers, Wexford of Indiana, Miami Correctional Facitlity, and an individual identified

as “Don Ivers.”

      Inmates are entitled to adequate medical care under the Eighth Amendment.

Estelle v. Gamble, 429 U.S. 97, 104 (1976). To state a claim, a prisoner must allege

(1) that he had an objectively seriously medical need and (2) that the defendant acted

with deliberate indifference to that medical need. Id. A medical need is “serious” if it

is one that a physician has diagnosed as mandating treatment, or one that is so

obvious even a lay person would recognize as needing medical attention. Greeno v.

Daley, 414 F.3d 645, 653 (7th Cir. 2005). On the second prong, inmates are “not

entitled to demand specific care,” and courts generally “defer to medical professionals’

treatment decisions unless there is evidence that no minimally competent

professional would have so responded under those circumstances.” Walker v. Wexford

                                           2
USDC IN/ND case 3:21-cv-00152-RLM-MGG document 8 filed 03/23/21 page 3 of 6


Health Sources, Inc., 940 F.3d 954, 965 (7th Cir. 2019). At the same time, a prisoner

doesn’t have to show that he was “literally ignored” to establish deliberate

indifference. Berry v. Peterman, 604 F.3d 435, 441 (7th Cir. 2010). “[I]nexplicable

delay in responding to an inmate’s serious medical condition can reflect deliberate

indifference,” particularly where “that delay exacerbates an inmate’s medical

condition or unnecessarily prolongs suffering.” Goodloe v. Sood, 947 F.3d 1026, 1031

(7th Cir. 2020) (citations and internal quotation marks omitted). A “prison physician

cannot simply continue with a course of treatment that he knows is ineffective in

treating the inmate’s condition.” Arnett v. Webster, 658 F.3d 742, 754 (7th Cir. 2011).

       Giving Mr. McCampbell the inferences to which he is entitled at this stage, he

has alleged a plausible Eighth Amendment claim against Nurse Practitioner Myers.

He alleges that she failed to recognize the seriousness of his symptoms, misdiagnosed

him, and treated him for more than a year with an ineffective medication. As a result,

he suffered pain and ultimately lost vision in one of his eyes. He can proceed against

Nurse Practitioner Myers on a claim for money damages.2

       Mr. McCampbell also sues Wexford, the private company that employs medical

staff at the Miami Correctional Facility. A private company may be held liable for

constitutional violations when it performs a state function. See Hildreth v. Butler,



        2 Most of these events occurred in 2017 and 2018, which would be beyond the two-
year statute of limitations period. Richards v. Mitcheff, 696 F.3d 635, 637 (7th Cir. 2012).
But it appears that Mr. McCampbell might not have been aware of his injury or its cause
until he received an accurate diagnosis in May 2019, which would be within two years of
the date he filed the complaint. See O’Gorman v. City of Chicago, 777 F.3d 885, 889 (7th
Cir. 2015). The statute of limitations is an affirmative defense, and because it is not
entirely clear from the face of the complaint that the action is untimely, dismissal at the
pleading stage isn’t appropriate. See id.


                                             3
USDC IN/ND case 3:21-cv-00152-RLM-MGG document 8 filed 03/23/21 page 4 of 6


960 F.3d 420, 422 (7th Cir. 2020). There is no general supervisory liability under 42

U.S.C. § 1983, and Wexford can’t be held liable solely because it employs the medical

professionals involved in Mr. McCampbell’s care. J.K.J. v. Polk Cty., 960 F.3d 367,

377 (7th Cir. 2020). A private company performing a public function can also be held

liable to the same extent as a government actor under Monell v. Dep’t of Soc. Servs.

of City of New York, 436 U.S. 658 (1978). See Rice v. Corr. Med. Servs., 675 F.3d 650,

675 (7th Cir. 2012). Mr. McCampbell doesn’t plausibly allege that Wexford has any

official policy or practice that caused his injury. He can’t proceed against this

corporate defendant.

      Mr. McCampbell also names Miami Correctional Facility as a defendant, but

this is a building, not a person or a policy-making body that can be held liable under

42 U.S.C. § 1983. See Smith v. Knox County Jail, 666 F.3d 1037, 1040 (7th Cir. 2012);

Sow v. Fortville Police Dep’t, 636 F.3d 293, 300 (7th Cir. 2011). This defendant will

be dismissed.

      Finally, he names an individual identified as “Don Ivers,” but he doesn’t

include this person’s title and it is unclear what responsibility, if any, he held for

providing Mr. McCampbell’s medical care. Mr. McCampbell includes boilerplate

language asserting that Don Ivers showed “deliberate indifference to [his] medical

care,” but under federal pleading standards, a complaint must contain sufficient

factual matter to “state a claim that is plausible on its face.” Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570 (2007). “A claim has facial plausibility when the pleaded

factual content allows the court to draw the reasonable inference that the defendant

is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The

                                          4
USDC IN/ND case 3:21-cv-00152-RLM-MGG document 8 filed 03/23/21 page 5 of 6


complaint’s only factual content related to Don Ivers is that he played a role in

responding to a grievance Mr. McCampbell filed related to his medical care. The

mishandling of a grievance doesn’t give rise to an independent constitutional claim.

Daniel v. Cook Cty., 833 F.3d 728, 736 (7th Cir. 2016). It is also clear from Mr.

McCampbell’s allegations that by the time the grievance was responded to, he had

already undergone an MRI and was awaiting a diagnosis from outside medical

providers. He hasn’t alleged a plausible constitutional claim against Don Ivers, and

this defendant will be dismissed.

      It's possible that now that he knows what the law requires in a complaint, Mr.

McCampbell can supply the missing information with respect to defendants Wexford

and Ivers. If so, he can ask for leave to file an amended complaint. But today, the

court can only rule on the complaint now before it.

      For these reasons, the court:

      (1) GRANTS the plaintiff leave to proceed against Kim Myers in her personal

capacity for monetary damages for failing to provide adequate medical care for a mass

behind his right eye in violation of the Eighth Amendment;

      (2) DISMISSES all other claims;

      (3) DISMISSES Miami Correctional Facility, Don Ivers, and Wexford Health

as defendants;

      (4) DIRECTS the clerk to request a Waiver of Service from (and if necessary

the United States Marshals Service to serve process on) Kim Myers at Wexford of

Indiana, LLC, and to send her a copy of this order and the amended complaint

pursuant to 28 U.S.C. § 1915(d);

                                          5
USDC IN/ND case 3:21-cv-00152-RLM-MGG document 8 filed 03/23/21 page 6 of 6


      (5) ORDERS Wexford of Indiana, LLC, to provide the United States Marshal

Service with the full name, date of birth, social security number, last employment

date, work location, and last known home address of any defendant who does not

waive service, to the extent this information is available; and

      (6) ORDERS Kim Myers to respond, as provided in the Federal Rules of Civil

Procedure and N.D. Ind. L.R. 10-1(b), only to the claim for which the plaintiff has

been granted leave to proceed in this screening order.

      SO ORDERED on March 23, 2021

                                              s/ Robert L. Miller, Jr.
                                              JUDGE
                                              UNITED STATES DISTRICT COURT




                                          6
